Citation Nr: 0805755	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-35 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty for training from March 
1981 to May 1981.  He served in the Wisconsin Army National 
Guard from January 1987 to January 1988.  In addition, the 
veteran had previous Reserve service, for a period of six 
years. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO decision, which 
denied a claim for service connection for a left knee 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he has a current left knee 
disability as the result of an in-service injury.  See claim, 
April 2004.  After a thorough review of the veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

A July 28, 2004 letter was sent to the veteran.  However, 
this letter was incorrect in that it provided the veteran 
information regarding the evidence needed to establish a 
claim for an increased evaluation for an already service-
connected disability, as opposed to the evidence needed to 
establish a claim for service connection for a disability.  
Therefore, upon remand, the veteran should be given 
appropriate VCAA notice, according to the aforementioned 
requirements.

In addition, the Board notes that, on his September 2004 
notice of disagreement (NOD), the veteran indicated he 
received treatment at the Detroit, Michigan VA Medical Center 
(VAMC) for his left knee.  As the majority of the veteran's 
medical records appear to be from the Saginaw, Michigan VAMC, 
the RO/AMC should take this opportunity to attempt to obtain 
any VA outpatient treatment records from the Detroit VAMC not 
currently of record.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the requirements 
necessary to substantiate a claim for 
service connection.

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, to include the dates and 
location of all VA outpatient treatment 
for his alleged left knee disability.  
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Associate any 
records received, including negative 
responses, with the claims file.

3.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the October 2005 
statement of the case (SOC).  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided a SOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



